DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 12/22/2020. In virtue of this communication, claims 2 – 9, 11 – 20, 22 – 23 have been amended; claims 1, 10, 21, 24, 25, 28, 29, 31 – 34, 37, 38, 40 - 42 have been amended. Claims 1, 10, 21 and 24 – 42 are currently pending in the instant application.
Specification
2.	The disclosure is objected to because of the following informalities: the title including an acronym “MDT” should be spelled out. Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 10, 21, 24 – 27, 29 – 32, 34 – 36, 38, 40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (herein after “Kim”) (Pub # US 2019/0306740 A1) in view of R2-1915734 (MDT for early measurements).
Regarding claims 1 and 25, Kim discloses a communication device (UE 900 in Fig. 9) comprising: 
processing circuitry (see 904 in Fig. 9) ; and 
memory (see 906 in Fig. 9) coupled with the processing circuitry, wherein the memory includes instructions that when executed by the processing circuitry (see Fig. 9, [0274] – [0277]) causes the communication device to, 

log a plurality of MDT signal measurements in accordance with the logged MDT measurement configuration (see S810 in Fig. 8, [0079], [0162], [0163], [0265] for the UE performs logged MDT procedure at a logging interval), In re: Oumer TEYEB et al. Application No.: Not yet known Filed: Herewith Page 5 of 10 
perform measurements in accordance with out of service area (i.e., OOS), wherein a signal measurement for the out of service area is not provided (see S814, S816 in Fig. 8, [0266] – [0268], [0270] for the UE sets the last serving cell information as the serving cell information of a current logged measurement entry since no signal measurement in OOS), and 
transmit a logged MDT measurement report to the wireless communication network in accordance with the logged MDT measurement configuration, wherein the logged MDT measurement report includes the plurality of MDT signal measurements, and an indication that a signal measurement is not provided (see S820 – S822 in Fig. 8, [0075], [0080] for the UE indicates the availability of logged MDT measurements, [0162], [0271] for report logged MDT when the UE enters RRC_CONNECTED state, see [0180] - [0181], [0185] - [0191] where the last logged serving cell (before OOS since no signal measurement in OOS) information distinguish from the last stored serving cell information in measurement entry for MDT, and the UE sets the field 
Kim teaches that the UE receives an RRC connection release message from the serving cell then the UE enters RRC-IDLE state to perform logged MDT at logging interval and detects OOS, the UE sets the last serving cell information as the serving cell information of a current logged measurement entry since no signal measurement in OOS, however, Kim does not disclose specifically that receives an early measurement configuration from the wireless communication network, wherein the early measurement configuration identifies a plurality of early measurement frequencies including a first early measurement frequency.
In an analogous art, R2 discloses that receives an early measurement configuration from the wireless communication network, wherein the early measurement configuration identifies a plurality of early measurement frequencies including a first early measurement frequency (see R2, part 2.1 and part 3 for the network introduces fields to enable logging of additional results available only when an early measurements are performed, and the UE supports logged MDT for results of early measurements that the UE can log measurement results for frequencies available from early measurements).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Kim which including indication for the last logged serving cell in the reported logged MDT, and have that receives an early measurement configuration from the wireless communication network, wherein the early measurement configuration identifies a 
Regarding claims 10 and 34, Kim discloses a radio access network, RAN, node (see BS 1100 in Fig. 11) comprising: 
processing circuitry (see 1104 in Fig. 11); and 
memory (see 1106 in Fig. 11) coupled with the processing circuitry, wherein the memory includes instructions that when executed by the processing circuitry (see Fig. 11, [0282] – [0285]) causes the RAN node to,
provide a logged Minimization of Drive Tests, MDT, measurement configuration (see S804 in Fig. 8, [0061] for the network initiates the MDT measurement configuration procedure to the UE in RRC_CONNECTED by sending a Logged Measurement Configuration message) for a communication device (see UE 900 in Fig. 9), and
receive a logged MDT measurement report from the communication device in accordance with the logged MDT measurement configuration, wherein the logged MDT measurement report includes a plurality of MDT signal measurements (see S820 – S822 in Fig. 8, [0075], [0080] for the UE indicates the availability of logged MDT measurements, [0162], [0271] for report logged MDT when the UE enters RRC_CONNECTED state), and an indication that a signal measurement for the first early measurement frequency is not provided (see S814, S816 in Fig. 8, [0266] – [0268], [0270] for the UE sets the last serving cell information as the serving cell information of a current logged measurement 
Kim teaches that the UE receives an RRC connection release message from the serving cell then the UE enters RRC-IDLE state to perform logged MDT at logging interval and detects OOS, the UE sets the last serving cell information as the serving cell information of a current logged measurement entry since no signal measurement in OOS, however, Kim does not disclose specifically that provide an early measurement configuration for the communication device, wherein the early measurement configuration identifies a plurality of early measurement frequencies including a first early measurement frequency.
In an analogous art, R2 discloses that provide an early measurement configuration for the communication device, wherein the early measurement configuration identifies a plurality of early measurement frequencies including a first early measurement frequency (see R2, part 2.1 and part 3 for the network introduces fields to enable logging of additional results available only when an early measurements are performed, and the UE supports logged MDT for results of early measurements that the UE can log measurement results for frequencies available from early measurements).

Regarding claim 21, Kim in view of R2 disclose a computer program product comprising a non-transitory storage medium including program code to be executed by processing circuitry (i.e., instructions stored in the memory) of a communication device (see Kim, Fig. 9), whereby execution of the program code causes the communication device to perform operations according to Claim 1 (see Kim, [0274] – [0275]). 
Regarding claim 24, Kim in view of R2 disclose a computer program product comprising a non-transitory storage medium including program code to be executed by processing circuitry of a radio access network, RAN, node, whereby execution of the program code causes the RAN node (400) to perform operations according to Claim 10 (see Kim, [0282] – [0285]).
Regarding claims 26 and 35, Kim in view of R2 disclose perform a plurality of measurements used for cell reselection evaluation; wherein logging the plurality of MDT signal measurements comprises logging the plurality of MDT signal measurement based on the plurality of measurements used for cell reselection evaluation (see R2, part 2.1 for the UE always logs the same results as for frequencies evaluated for cell reselection, the network introduces fields to enable logging of additional results 
Regarding claims 27 and 36, Kim in view of R2 disclose performing the plurality of measurements for respective frequencies used for cell reselection evaluation (see R2, part 2.1 for the UE always logs the same results as for frequencies evaluated for cell reselection). The motivation would provide support logged MDT for early measurements, as discussed by R2 (see R2, part 2.1). 
Regarding claims 29 and 30, Kim in view of R2 disclose wherein the signal measurement for the first early measurement frequency is not provided responsive to stopping measurement for the first early measurement frequency and/or for the plurality of early measurement frequencies, wherein stopping comprises pausing measurement for the first early measurement frequency in accordance with the early measurement configuration (see Kim, [0064] for timer is expired, the measurement logging is stopped regardless registered PLMN changes and not report to the network).
Regarding claims 31 and 40, Kim in view of R2 disclose wherein stopping measurement for the first early measurement frequency is responsive to (at least one of) expiration of a duration to provide measurements in accordance with the early measurement configuration (see Kim, [0064] for timer is expired, the measurement logging is stopped).
Regarding claim 32, Kim in view of R2 disclose wherein the memory includes instructions that when executed by the processing circuitry causes the communication 
Regarding claim 38, Kim in view of R2 disclose wherein the indication includes an empty measurement result for the first early measurement frequency (see Kim, [0164], [0180] – [0181] for the cell logging indicates the out of service, and measurement result of the last serving cell which is not measured at logging interval, thus obviously teaches empty result). 
Regarding claim 42, Kim in view of R2 disclose wherein the early measurement configuration includes a timer value specifying a duration of performing measurement according to the early measurement configuration (see Kim, [0061] – [0062], [0077] for a duration timer).
Allowable Subject Matter
5.	Claims 28 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 37, 39, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is 2020/0404521 (Kim et al) which discloses collection and reporting of measurement information in a wireless communication system, in which an operation method of a terminal may include receiving configuration information for a logged minimization drive test (MDT) disclosed by a secondary node (SN), storing a measurement result by performing the logged MDT in one of a radio resource control (RRC) idle mode or an RRC inactive mode, based on the received configuration information, transmitting a message including an indicator for indicating that the stored measurement result exists after the terminal is switched to the RRC connected mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645